Citation Nr: 1633117	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Melissa A. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1963 in the United States Navy.

The appeal comes to the Board of Veterans' Appeals ("Board") from a November 2009 rating decision by a Department of Veterans Affairs ("VA") Regional Office ("RO"). 

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems. 


FINDING OF FACT

The Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 
Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims ("Court") has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the Veteran's current appeal, the Board finds his bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385.  The Veteran's private medical records, including results from audiometric testing in September 1997, September 2005, and April 2010 all reflect the Veteran currently has bilateral hearing loss.  Additionally, a VA examination administered in September 2009, further documents the presence of bilateral hearing loss.  Therefore, the presence of a current bilateral hearing loss disability is established.

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a "rigger" and/or aircraft handler.  In his statements throughout this appeal, the Veteran reported he was regularly exposed to both excessive noise and jet engine noise.  Furthermore, the Veteran reports he was not provided, and therefore did not wear, any ear protection while working around and with aircrafts and jet engine noises.  Accordingly, the Board finds the Veteran was exposed to very loud noises, including aircraft noise, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to excessive and jet engine noise during service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, specifically the Veteran's service treatment records, to determine whether a nexus between his current bilateral hearing loss and his in-service noise exposure exists.  

A review of the Veteran's service treatment records indicate the Veteran experienced a loss of hearing acuity during his active duty service.  At his October 1960 enlistment examination, the Veteran scored 15/15 on the whisper voice test, suggesting normal hearing acuity.  However, audiometric testing conducted during his November 1963 separation examination reflects some degree of diminished hearing acuity.    
Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his November 1963 separation examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
5
LEFT
15
0
0
20
30

As noted above, the Court has held that, using ISO-ANSI standards, "the threshold for normal hearing is from 0 to 20 dB [decibels] and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the results of this audiometric testing reflect the Veteran had some degree of hearing loss within his left ear at his separation from active service.

With regards to the Veteran's right ear hearing loss, subsequent audiometric testing documents a current hearing disability under 38 C.F.R. § 3.385.  As noted above, a Veteran may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  In the present case, recent audiometric testing supports a claim of direct service connection for a right-ear hearing disability, manifested many years after service.  For example, the Veteran was provided with a VA examination in September 2009.  The results of audiometric testing conducted at this examination are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
55
65
65
LEFT
10
10
50
60
65

A comparison of these audiometric test scores shows the Veteran incurred a significant decline in all recorded threshold hearing levels.  Moreover, this decline occurred in both the left and right ears.  
 
In regards to the nexus of the Veteran's bilateral hearing loss, the VA examiner opined the Veteran's current disability was not related to his active service.  However, the examiner based her opinion, in part, on the inaccurate factual basis that the Veteran's November 1963 separation examination reflected normal hearing acuity at all frequencies.  As discussed above, the results of this examination, when adjusted to current ISO-ANSI standards, reflect the Veteran had some degree of left ear hearing loss at separation.  Therefore, the Board finds the VA examiner's negative nexus opinion carries less probative weight.

Additionally, the VA examiner opined noise exposure does not cause delayed onset hearing loss.  A review of the evidentiary record indicates the Veteran's recreational hunting and shooting activities were referenced as an intervening cause which contributed to his hearing loss.  However, a close examination of the Veteran's medical records reveals he consistently reported wearing hearing protection while hunting and shooting.  For example, as far back as September 1997, the Veteran confirmed utilizing hearing protection while shooting.  As the Veteran's statements have been consistent on this issue, the Board places greater weight in his statements.  Therefore, any reliance upon the Veteran's recreational shooting hobby as an intervening cause is given little weight. 

The evidentiary record further contains an opinion statement from the Veteran's private physician, Dr. S.A.  Based upon his nearly twenty-year treatment of the Veteran, Dr. S.A. opined the Veteran's "hearing loss is [as] least likely as not to have been caused by his exposure" to excessive noise while in-service.  Dr. S.A. specifically referenced the Veteran's exposure to jet aircraft noise.  Notably, Dr. S.A. stated the Veteran's August 1990 audiometric testing results were consistent with noise induced hearing loss and that the Veteran's hearing has continued to decline over his twenty years of treatment.  

Although the Veteran did not seek treatment for hearing loss during his time in service, the Board finds his statements to Dr. S.A. regarding noise exposure to be credible.  Specifically, the Veteran made these statements contemporaneously while receiving medical care for hearing loss.  Furthermore, the Veteran consistently described his exposure to jet engine noise throughout his twenty years of treatment with Dr. S.A.  Therefore, Dr. S.A. provides highly probative evidence in support of the Veteran's claim. 

After a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's bilateral hearing loss.  Specifically, the Board finds the September 2009 negative nexus opinion from the VA examiner is outweighed by the positive nexus opinion from the Veteran's private physician.  This finding is appropriate in light of the Veteran's service records showing decreased left ear hearing acuity at his separation from active duty.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. §°5107; 38 C.F.R. § 3.102.








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


